UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2007 INTERNATIONAL STEM CELL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 0-51891 20-4494098 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2595 Jason Court Oceanside, CA 92056 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (760) 940-6383 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item8.01 Other Events. A peer-review scientific paper whose co-authors include Dr.Elena S. Revazova our Chief Scientist and Jeffrey Janus, our President, was published in the online edition Cloning and Stem Cells Journal on December 19, 2007. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press Release, dated December 19, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL STEM CELL CORPORATION Dated: December 19, 2007 By: /s/ Jeff Krstich Name: Jeff Krstich Title: Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated December 19, 2007 4
